Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters as shown below:
Claim Objections
Claim 1 is objected to because of the following informalities:  
The term “capable of” in claim 1 is a relative term which renders the claim indefinite.  The term “capable of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the high frequency relay comprising the relay body has a first surface facing the relay body mounting surface of the base, a plurality of second surfaces extending in a direction intersecting the first surface and covered with the shield member, and at least one plate-like relay terminal extending from at least one of the plurality of second surfaces of the relay body to an outside of the outer housing through the base in a direction intersecting the relay body mounting surface, the relay terminal being electrically connected to the contact mechanism unit, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 4, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837